Citation Nr: 0405238	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service connected death pension 
benefits.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served in the Commonwealth Army of the 
Philippines from October 1941 to June 1946.  His status 
during military service is as follows: pre-war service from 
October 1941 to December 1941; beleaguered from December 1941 
to May 1942; missing in May 1942; prisoner of war from May 
1942 to January 1943; no casualty status from January 1943 to 
June 1945; missing from June 1945 to August 1945; no casualty 
status in August 1945; and Regular Philippine Army from 
August 1945 to June 1946.  The appellant is the veteran's 
surviving widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2001 
and August 2002 from the Department of Veterans Affairs (VA) 
regional office (RO) in Manila, Philippines.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran served in the Commonwealth Army of the 
Philippines from October 1941 to June 1946.  

3.  The veteran died in February 1982 at age 66; cause of 
death was bilateral tonsillar herniation due to massive 
cerebral hemorrhage, left traumatic.  

4.  The medical evidence does not demonstrate that the 
veteran had any disability at the time of his death, which 
was causally or etiologically related to the veteran's 
military service.  

5.  Service connection was not in effect for any disability 
during the veteran's lifetime. 


CONCLUSIONS OF LAW

1.  The illness or injury that caused the veteran's death was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2003).

2.  The appellant's claim for non-service connected death 
pension benefits is without legal merit. 38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2003).

3.  The appellant's claim for accrued benefits is without 
legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As a preliminary matter, the Board notes the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The new legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claims currently before the Board.  That is, by way of 
the August 2001  and August 2002 rating decisions and the 
March 2003 Statement of the Case, the RO provided the 
appellant with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
her claim.  The RO sent a letter to the appellant dated in 
April 2001 that advised her of what the responsibilities of 
the VA and the claimant are in developing the record.  See  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In regard 
to processing deadlines, the RO advised the appellant to send 
all requested information or evidence in support of her claim 
within a 60-day period and further advised that if the 
information or evidence was not received within that time, 
the claim would be decided based only on the evidence already 
in the claims file and any VA examinations or medical 
opinions.  The RO also explained that if information or 
evidence was received within one year from the date of the 
letter and benefits were granted, VA might be able to pay 
benefits from the date the claim was received, but if 
received after one year, VA could only pay from the date the 
evidence was received.  These advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____) (permits VA to adjudicate a 
claim within a year of receipt.)  This provision is 
retroactive to November 9, 2000, the effective date of the 
VCAA.  The Board also notes that the appellant's claims were 
adjudicated months after the appellant received the 
development letter.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004)(ruling that a development 
letter must be sent prior to the initial adjudication of the 
claim).  The RO has obtained all evidence the appellant 
identified as available.  Accordingly, the Board finds that 
VA has fulfilled its duties to notify and assist the 
appellant in this matter.

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002).  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2003).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 
7 Vet. App. 359 (1995).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under­­

(1) contracts of National Service Life Insurance entered into 
before February 18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 (a)), and 23 of title 
38.

38 U.S.C.A. § 107 (a) (West 2002).

Service medical records show the veteran signed an Affidavit 
for Philippine Army Personnel in January 1946.  The affidavit 
reflects the veteran swore in the presence of a Summary Court 
Officer that he incurred malaria in January and February 
1942.  He indicated that no permanent disabilities were 
incurred.  In June 1946, the veteran underwent a separation 
physical examination.  The Record of Physical Examination 
shows the cardiovascular system was normal and blood pressure 
was 118/70.  No defects are noted.  

A Certificate of Death from the Republic of Philippines, 
Deputy Local Civil Registrar in Misamis Oriental Province 
shows the veteran died in February 1982 at age 66.  The 
Postmortem Certificate of death reveals the cause of death 
was bilateral tonsillar herniation due to massive cerebral 
hemorrhage, left traumatic.  A certificate from the Office of 
the City Civil Registry, Cagayan de Oro City, dated in April 
1997, reiterates the information concerning the veteran's 
death.

The appellant filed claims for service connection of the 
veteran's death, accrued benefits, and non-service connected 
death pension in February 2001.

A medical certificate from A.B.E., M.D., dated in February 
2001, indicates he diagnosed and treated the veteran for 
malaria, rheumatoid arthritis, numbness in both lower and 
upper extremities, swelling of joints, beriberi, edema, and 
lumbar pain.  Dr. E. observed recurrent relapses of malaria, 
rheumatoid, and beriberi in previous years, including 1982.

Dr. E. submitted an undated statement, which the RO received 
in September 2001.  Dr. E. indicates the following:  The 
first time Dr. E. saw the veteran, the veteran was suffering 
from a high fever and body ache.  Dr. E. diagnosed malaria 
and treated the veteran with malaria medicine.  A few months 
later the veteran returned with complaints of pain in his 
knee and hip joints; Dr. E. treated the veteran for 
rheumatoid arthritis.  The veteran was unable to purchase 
medicines and became malnourished; Dr. E. gave the veteran 
"injectible" vitamins in the form of neurobion ampoule.  
After a while, the veteran returned with complaints of 
"heart ache" and lumbar pain.  Dr. E. felt the veteran had 
a kidney problem and he treated him with Rowatenex.  He 
treated the veteran's aching heart with an ampoule of 
apresoline.  He prescribed lasix to treat edema.




II.  Analysis

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, the 
medical evidence must reflect a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of a 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In cases of 
service connection for the cause of death of the veteran, the 
first requirement of a current disability will always be met, 
the current disability being the condition that caused the 
veteran to die; however, the last two requirements for a 
service-connected claim must be supported by the record.  See 
Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  Review of 
the record reveals only one disorder, malaria, during the 
veteran's period of service or within one year of service.  
There is no indication from the post-service records and 
postmortem certificate that malaria contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of the 
veteran's death.  The record clearly shows that the veteran's 
cause of death was bilateral tonsillar herniation due to 
massive cerebral hemorrhage, left traumatic.  The description 
of the veteran's massive cerebral hemorrhage as "left 
traumatic" reflects that the process that lead to the 
veteran's death was not a disease; rather, it resulted from 
trauma.  Consequently, the Board finds that service 
connection for the veteran's cause of death is not warranted 
because the evidence is overwhelmingly against the 
appellant's claim.

The Board considered the necessity of obtaining a medical 
opinion to make a decision regarding service connection of 
the veteran's cause of death.  As noted earlier, his death is 
considered a current disability.  But, a medical opinion was 
determined to be unnecessary because nothing in service 
medical records, post-service medical records, or the 
postmortem certificate indicates the veteran's death may be 
associated with an injury, event, or disease in service.  38 
U.S.C.A.
§ 5103A(d)(1); 38 C.F.R. § 3.159(c).

In regard to the appellant's claim for non-service connected 
death pension benefits, there is no controversy over the 
pertinent facts.  The appellant objects to the laws, which 
govern her claim.  The service department has verified the 
veteran had honorable service in the Commonwealth Army of the 
Philippines while in the service of the Armed Forces of the 
United States pursuant to the military order of the President 
dated July 26, 1941; the record shows no other military 
service and these facts are not disputed.  The veteran's 
surviving widow is eligible to receive benefits dictated by 
the circumstances of his military service.  The veteran's 
service is not deemed to have been active military, naval, or 
air service for the purposes conferring eligibility to non-
service connected compensation or pension benefits.  
38 U.S.C.A. § 107 (a).  Where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
Board finds the appellant has no legal entitlement to non-
service connected death pension benefits.  

The Board likewise finds the appellant has no legal 
entitlement to accrued benefits.  Accrued benefits are 
awarded based on compensation that has already been 
established prior to death or compensation determined to be 
payable for a pending claim based solely on the evidence 
already on file at the date of the veteran's death. 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the 
veteran had never filed a claim for periodic monetary 
benefits and consequently, did not have a VA file prior to 
the appellant filing her claims now before the Board.  Thus, 
there were no ratings or decisions or evidence on file at the 
date of the veteran's death upon which, entitlement to 
periodic monetary benefits would or could be based.  
Moreover, the appellant failed to meet basic eligibility in 
that she did not file her claim for accrued benefits until 
nearly 20 years had passed since the veteran's death.  An 
application for accrued benefits must be filed within one 
year of the veteran's death.  38 C.F.R. § 3.1000(c).  
Consequently, the Board must find the appellant has no legal 
entitlement to accrued benefits.  


ORDER

Service connection for the veteran's cause of death is 
denied.

Accrued benefits are denied.

Non-service connected death pension benefits are denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



